                                             Case 2:20-cv-00874-RFB-BNW Document 52
                                                                                 51 Filed 12/11/20
                                                                                          12/09/20 Page 1 of 4



                                     1    LOKER LAW, APC                                 KIND LAW
                                     2    Matthew M. Loker, Esq. (279939)                Michael Kind, Esq. (13903)
                                          matt@loker.law                                 mk@kindlaw.com
                                     3    1303 East Grand Avenue, Suite 101              8860 South Maryland Pkwy, Ste. 106
                                     4    Arroyo Grande, CA 93420                        Las Vegas, NV 89123
                                          Telephone: (805) 994-0177                      Telephone: (707) 337-2322
                                     5    Facsimile: (805) 994-0197                      Facsimile: (707) 329-5881
                                     6
                                          Attorney for Plaintiff,
                                     7    Christopher Petras
                                     8
                                                                UNITED STATES DISTRICT COURT
                                     9                               DISTRICT OF NEVADA
                                    10
                                          CHRISTOPHER PETRAS,                            Case No.: 20-cv-874-RFB-BNW
                                    11
                                                           Plaintiff,
                                    12                                                   THIRD STIPULATION TO
                                                                  v.                     CONTINUE DATES IN
                                    13                                                   SCHEDULING ORDER
1303 East Grand Avenue, Suite 101




                                    14    NAVY FEDERAL CREDIT
   ARROYO GRANDE, CA 93420




                                          UNION; JPMORGAN CHASE                          HON. BRENDA WEKSLER
      LOKER LAW, APC




                                    15
                                          BANK, NATIONAL
                                    16    ASSOCIATION; EQUIFAX
                                    17
                                          INFORMATION SERVICES
                                          LLC; AND, EXPERIAN
                                    18    INFORMATION SOLUTIONS,
                                    19
                                          INC.
                                                           Defendant.
                                    20
                                    21
                                    22

                                    23
                                    24
                                    25
                                    26
                                    27

                                    28


                                         Case No.: 20-cv-874-RFB-BNW                         Petras v. Navy Federal Credit Union, et al.
                                                       SECOND STIPULATION TO CONTINUE DATES IN SCHEDULING ORDER
                                             Case 2:20-cv-00874-RFB-BNW Document 52
                                                                                 51 Filed 12/11/20
                                                                                          12/09/20 Page 2 of 4



                                    1
                                         TO THIS COURT AND TO ALL PARTIES AND THEIR RESPECTIVE
                                    2
                                         ATTORNEYS OF RECORD:
                                    3
                                    4           WHEREAS, this Court issued its Scheduling Order on July 8, 2020,
                                    5    ECF No. 18;
                                    6           WHEREAS, the Parties sought to continue dates in the Scheduling
                                    7    Order on October 1, 2020, ECF No. 32;
                                    8           WHEREAS, this Court denied the Parties’ first Stipulation on October
                                    9    6, 2020, ECF No. 34;
                                    10          WHEREAS, the Parties filed their Second Stipulation to extend dates
                                    11   in the Discovery Plan and Scheduling Order further outlining the good cause
                                    12   for said request, ECF No. 35, which was granted on October 14, 2020, ECF
1303 East Grand Avenue, Suite 101




                                    13   No. 37;
   ARROYO GRANDE, CA 93420
      LOKER LAW, APC




                                    14          WHEREAS, Plaintiff Christopher Petras (“Plaintiff”) has issued
                                    15   deposition notices to Defendant JPMorgan Chase Bank, N.A. to take place
                                    16   in October 2020, later continued to November 2020. However, Chase then
                                    17   moved for a protective order. ECF No. 39. This Court set the hearing on
                                    18   Chase’s motion for January 9, 2021. ECF No. 40. Plaintiff therefore agreed
                                    19   to continue the depositions until a date after the January 2021 hearing.
                                    20          However, Plaintiff’s experts are expected to rely on the testimony
                                    21   given at those depositions and the current deadline to disclose experts is
                                    22   January 4, 2021. ECF No. 37. Therefore, Plaintiff requests additional time to
                                    23   disclose his experts. Defendants do not oppose this request for an extension.
                                    24          WHEREAS, the Parties are working together in good faith to grant
                                    25   needed extensions on written discovery and find mutually agreeable dates for
                                    26   depositions;
                                    27

                                    28
                                         Case No.: 20-cv-874-RFB-BNW              1 of 4      Petras v. Navy Federal Credit Union, et al.
                                                           STIPULATION TO CONTINUE DATES IN SCHEDULING ORDER
                                             Case 2:20-cv-00874-RFB-BNW Document 52
                                                                                 51 Filed 12/11/20
                                                                                          12/09/20 Page 3 of 4


                                                THEREFORE, the Parties jointly request the Court extend remaining
                                    1
                                         dates in the Scheduling Order by 60 days as follows:
                                    2
                                    3                 EVENT                      CURRENT                         PROPOSED
                                    4     Expert Disclosures
                                                                               January 4, 2021                  March 4, 2021
                                    5     (Initial)
                                    6     Expert Disclosures
                                                                               February 3, 2021                  April 5, 2021
                                    7     (Rebuttal)
                                    8     Discovery Cut-Off                     March 8, 2021                    May 7, 2021
                                    9     Dispositive Motions                    April 5, 2021                   June 4, 2021
                                    10    Pretrial Order                         June 1, 2021                     July 1, 2021
                                    11   Date: December 9, 2020                                                        KIND LAW
                                    12
1303 East Grand Avenue, Suite 101




                                    13                                                                  By: ___/s/ Michael Kind___
   ARROYO GRANDE, CA 93420




                                                                                                               MICHAEL KIND, ESQ.
      LOKER LAW, APC




                                    14                                                                    ATTORNEY FOR PLAINTIFF
                                    15
                                    16                                                                           CLARK HILL PLLC

                                    17
                                                                                              By: ___/s/ Jeremy J. Thompson___
                                    18                                                               JEREMY J. THOMPSON, ESQ.
                                    19                                                       ATTORNEY FOR DEFENDANT, EQUIFAX
                                    20                                                                          NAYLOR & BRASTER

                                    21
                                                                                                 By: ___/s/ Andrew Sharples___
                                    22                                                                 ANDREW SHARPLES, ESQ.
                                    23                                                      ATTORNEY FOR DEFENDANT, EXPERIAN
                                    24
                                                                                                              BALLARD SPAHR LLP
                                    25
                                    26                                                                By: ___/s/ Joel E. Tasca___
                                    27                                                                       JOEL E. TASCA, ESQ.
                                                                                                ATTORNEY FOR DEFENDANT, CHASE
                                    28
                                         Case No.: 20-cv-874-RFB-BNW              2 of 4      Petras v. Navy Federal Credit Union, et al.
                                                           STIPULATION TO CONTINUE DATES IN SCHEDULING ORDER
                                             Case 2:20-cv-00874-RFB-BNW Document 52
                                                                                 51 Filed 12/11/20
                                                                                          12/09/20 Page 4 of 4



                                    1                                    SCHEDULING ORDER
                                    2           The above-set stipulated Amendments to the Discovery Plan of the parties
                                    3    shall be the Amended Scheduling Order for this action pursuant to Federal Rule of
                                    4    Civil Procedure 16(b) and Local Rule 16-1.
                                    5                                                      IT IS SO ORDERED
                                    6                                         IT IS SO ORDERED:
                                                                                        DATED: 4:39 pm, December 11, 2020

                                    7
                                    8                                         ____________________________________
                                                                                           BRENDA WEKSLER
                                    9                                         UNITED STATES
                                                                                      UNITEDMAGISTRATE  JUDGEJUDGE
                                                                                            STATES MAGISTRATE
                                    10
                                                                              DATED:____________________________
                                    11
                                    12
1303 East Grand Avenue, Suite 101




                                    13
   ARROYO GRANDE, CA 93420
      LOKER LAW, APC




                                    14
                                    15
                                    16
                                    17

                                    18
                                    19
                                    20
                                    21
                                    22

                                    23
                                    24
                                    25
                                    26
                                    27

                                    28
                                         Case No.: 20-cv-874-RFB-BNW              3 of 4      Petras v. Navy Federal Credit Union, et al.
                                                           STIPULATION TO CONTINUE DATES IN SCHEDULING ORDER
